DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of device claims 1-8 in the reply filed on 9/29/2022 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/7/2022 and 3/3/2021 being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 8, the limitation “wherein the resin layer connects a wire to the first pad that is supported by the upper surface of the resin layer, and is provided in a range up to a front of the second pad provided on the wiring board and connected to the wire” renders the claim indefinite since it is unclear 
(i) how the resin layer connects a wire to the first pad, 
(ii) with regards to the limitation “is provided in a range up to a front of the second pad provided on the wiring board and connected to the wire”, there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims. Is the wire provided in a range? What is the front of a second pad? And what is connected to the wire? 
For the purpose of examination, this claim is being examined as best understood to mean that the resin supports the wire that connects the first pad and the second pad.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al (US 2013/0049221 A1 hereinafter Han).
Regarding Claim 1, Han discloses in Fig 8: A semiconductor device comprising:
a wiring board (2);
a first semiconductor chip (11) including a first surface, a second surface opposite to the first surface, and a connection bump (41) on the first surface, the first semiconductor chip coupled to the wiring board through the connection bump (See Fig 8);
a resin layer (50) covering the connection bump between the first semiconductor chip and the wiring board, an upper surface of the resin layer substantially parallel (See Fig 8) to the second surface of the first semiconductor chip (11); and
a second semiconductor chip (12) including a third surface, a fourth surface opposite to the third surface, and an adhesive layer (37) on the third surface, the second semiconductor chip adhering to the second surface of the first semiconductor chip and the upper surface of the resin layer (50) through the adhesive layer (37),
wherein the upper surface of the resin layer projects outside a portion of at least an outer edge of the second semiconductor chip when viewed from the top (See Fig 8: on the right side of Fig 8 – 50 extends farther than the edge of chip 12).
Regarding Claim 2, Han discloses in Fig 8: The semiconductor device according to claim 1, wherein a spacer is not provided between the second semiconductor chip (12) and the wiring board (3).
Regarding Claim 4, Han discloses in Fig 8: The semiconductor device according to claim 1, wherein the second semiconductor chip (12) shifts away from at least one of the first semiconductor chip or the resin layer (50) when viewed from the top.
Regarding Claim 6, Han discloses in Fig 8: The semiconductor device according to claim 1, wherein the resin layer (50) shifts away from at least one of the first semiconductor chip or the second semiconductor chip when viewed from the top.
Regarding Claim 7, Han discloses in Fig 8: The semiconductor device according to claim 1, wherein the upper surface of the resin layer (50) is substantially parallel to the second surface of the first semiconductor chip (11) at a boundary portion between an outer peripheral end of the second semiconductor chip (12) and the resin layer (50).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al (US 2013/0049221 A1 hereinafter Han).
Regarding Claim 3, Han discloses in Fig 8: The semiconductor device according to claim 1, wherein the upper surface of the resin layer (50) projects outside the at least an outer edge along which a first pad is provided, the first pad disposed on the fourth surface of the second semiconductor chip (12). 
Examiner notes that even though Han does not show a first pad on the fourth surface of the second die, one of ordinary skilled in the art would understand and find it obvious that the second die 12 has bond pads formed on the fourth surface onto which the wire bonds 43 are attached so as to make an electrical connection with the wire board 3’s connection pads 33. 

    PNG
    media_image1.png
    365
    746
    media_image1.png
    Greyscale

Regarding Claim 5, Han discloses in Fig 8: The semiconductor device according to claim 3, wherein the second semiconductor chip (12) shifts away from at least one of the first semiconductor chip (11) or the resin layer (50) such that the first pad (on second die) is separated from a second pad (33)  that is provided on the wiring board  (3) and electrically connected to the first pad (via wire bonds 43).
Regarding Claim 8, Han discloses in Fig 8: The semiconductor device according to claim 5, wherein the resin layer (50) connects a wire to the first pad (on second die – see mark-up for claim 3)  that is supported by the upper surface of the resin layer (50), and is provided in a range up to a front of the second pad (33) provided on the wiring board (3) and connected to the wire (43).
Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is suggested that Applicant refer to the PTO-892 form for additional relevant prior art that was found during the search process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811